DETAILED ACTION
This action is responsive to the communications filed on 12/7/2020.
Currently, claims 1-11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to independent claim 1, this claim sets forth “A controller area network [(CAN)] receiver, comprising: 
	a measurement circuit coupled to a bit stream input terminal, and comprising: 
a timer circuit coupled to the bit stream input terminal and a reference clock generator circuit; and 
error calculation circuitry coupled to the timer circuit; 
a filter circuit coupled to the measurement circuit, and comprising: 
error clipping control circuitry coupled to the error calculation circuitry; and 
clock period adjustment circuitry coupled to the error calculation circuitry and the timer circuit; and 
a frame detection circuit coupled to the filter circuit and the bit stream input terminal”.  
the measurement circuit, timer circuit, reference clock generator circuit, filter circuit, error clipping control circuitry, clock period adjustment circuitry, clock period adjustment circuitry, and frame detection circuit).  In fact, the scope of the claim 1 is so broad that the claim does not explicitly, functionally, or logically require any particular circuit/circuitry to receive (or output) any signal(s) to/from any other circuit/circuitry (within the CAN receiver) since the only required structural relationship is that each circuit/circuitry is ‘coupled’ in some fashion/manner (e.g. electrically connected/coupled to the same power supply within the CAN receiver); thus the scope of instant claim 1 is effectively a list of parts within the “controller area network receiver”.  
	Therefore, the scope of claim 1 fails the threshold requirements for clarity and precision as pursuant to MPEP 2173.02(II) due to the absence/omission of particular and distinct language that identifies/defines (either explicitly, logically, or functionally) the structural relationships between the various claimed circuits and circuitry (in the context addressed above).
	Where dependent claims 2-11 each fail to mitigate the rationale for the rejection of independent parent claim 1, and thus are each rejected using similar rationale (as addressed above).  The Examiner also notes that many of the dependent claims (e.g. claim 2) further compound the issue addressed for claim 1 (above), since these claims introduce new additional circuits/circuitry while only using the phrase/wording ‘coupled’ to indicate the structural relationship(s). 
Allowable Subject Matter
Independent claim 1 would be allowable (over the AIA  provisions of 35 U.S.C. 102 and 35 U.S.C. 103) if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth in this Office action.
Dependent claims 2-11 would be allowable (over the AIA  provisions of 35 U.S.C. 102 and 35 U.S.C. 103) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The Examiner notes that the closest prior art of record is Strum et al. (US 2018/0337766), the merits of the Strum et al. reference were addressed during the prosecution of Parent application 16/419,493 (which are incorporated by reference into this section of this Office Action).
	Other notable references directed to CAN Receivers are: 
	Forest et al. (US 2004/0081079) [Wingdings font/0xE0] figures 24+25; 
	Orton et al. (US 2010/0082805) [Wingdings font/0xE0] figs. 4+9; and 
	Monroe et al. (US 2013/0094353) [Wingdings font/0xE0] figs. 10+9 including timer 1030 within 922.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        7/3/2021